Citation Nr: 1015717	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hypertrophic 
obstructive cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1974.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Roanoke, Virginia 
Department of Veterans' Affairs (VA) Regional Office (RO).

The Board notes that the Veteran had an appeal pending 
relating to a rating for his service-connected headaches.  He 
withdrew this issue in February 2010, prior to certification 
of the appeal to the Board.  Therefore, it is not currently 
before the Board.  

The issues of service connection for hypertension and 
hypertrophic obstructive cardiomyopathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

 Bilateral hearing loss disability is not etiologically 
related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.




History and Analysis

The Veteran contends that he developed bilateral hearing loss 
because he was repeatedly exposed to flight deck noise during 
active duty.  He asserted in his claim that he did not have 
the benefit of hearing protection when exposed to the noise.  

The Veteran's available active duty service treatment records 
are negative for any complaints, treatment or diagnosis of 
hearing loss.  

An unmarked September 1975 audiogram shows:  




HERTZ



500
1000
2000
3000
4000

25
15
15
25
20

30
15
10
30
35

The audiogram does not indicate which readings correlate to 
which ear.  Given the audiometric findings, however, the 
Veteran would have hearing loss for one ear as defined by VA.  
See 38 C.F.R. § 3.385.

An April 1976 Annual Navy Reserve examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
5
10
5
15
10

The Board notes that this audiogram does not show bilateral 
hearing loss as defined as defined by VA.  





A September 1977 Annual Navy Reserve examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
20
25
LEFT
5
10
0
20
10

The Board notes that this audiogram does not show bilateral 
hearing loss as defined as defined by VA.  

A May 1986 reference audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
25
LEFT
10
10
5
15
10

The Board notes that this audiogram does not show bilateral 
hearing loss as defined as defined by VA.  

An October 20, 2000 audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
25
40
30
LEFT
0
15
15
35
35

The audiometric findings show the Veteran has right ear 
hearing loss as defined by VA.  




An October 26, 2000 audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
40
35
LEFT
10
15
15
35
30

The audiometric findings show the Veteran has right ear 
hearing loss as defined by VA.  

A November 2000 audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
40
30
LEFT
10
15
15
40
40

The audiometric findings show the Veteran has bilateral 
hearing loss as defined by VA.  

December 2006 lay statements submitted by fellow service 
members indicate that the Veteran talked loud when there was 
no need to during service and that they would sometimes have 
to repeat themselves.  These individuals indicated that the 
Veteran attributed his bad hearing to working on the flight 
deck.  The Veteran's wife also indicated that the Veteran has 
had problems with his hearing since the 1970s and that she 
would often have to repeat herself.  

An August 2007 VA audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
35
35
LEFT
5
5
20
40
30

The audiometric findings show the Veteran has bilateral 
hearing loss as defined by VA.  See 38 C.F.R. § 3.385.

VA treatment records from 2007 to 2009 show the Veteran 
suffers from bilateral hearing loss; however, there is no 
indication of the etiology of the disability in the records.  

A November 2009 VA audiological examiner reviewed pertinent 
medical records and elicited a comprehensive history from the 
Veteran.  The Veteran reported that hearing loss was first 
brought to his attention as the result of a hearing test done 
in 1975, although he thought he suffered from "mild 
hearing" since 1972.  The Veteran attributed the hearing 
loss up until then and beyond to being exposed to jet 
aircraft and noise on the flight deck.  The Veteran reported 
functional difficulty with speech at a distance and in a 
background of noise.  The TV also needs to be louder than his 
family prefers.  The Veteran did not report any other 
problems with his hearing loss, but did report other problems 
with his tinnitus (the Board notes the Veteran is currently 
service-connected for tinnitus).  The Veteran recalled using 
hearing protection devices approximately 90 percent of the 
time in designated areas and when performing high-noise level 
tasks.  The examiner noted that the Veteran reported he 
worked as a shipyard rigger for 28 years with hearing 
protection and entered a hearing conservation program.  The 
Veteran did not report any exposure to loud noise outside 
military service and his family had no history of ear 
problems.  

The examiner specifically mentioned some medical records in 
his report, including audiograms from 1975, 1976 and 1977.  
The examiner noted that the 1975 record shows mild hearing 
loss in the right ear according to VA standards.  The 
examiner also remarked that the 1976 and 1977 audiograms do 
not meet VA standards for hearing loss.  The November 2009 
audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
55
40
LEFT
20
10
25
40
40

The Veteran was noted to have speech recognition of 100 
percent in the right ear and 100 percent in the left ear.  
Given the audiometric findings, the Veteran has bilateral 
hearing loss as defined by VA.  See 38 C.F.R. § 3.385.

The examiner diagnosed the Veteran with mild bilateral 
sensorineural hearing loss and opined that it was not due to 
noise exposure in military service.  In his rationale, the 
examiner referred to three hearing tests the Veteran had 
after discharge from 1975 to 1977.  Two of the hearing tests 
(1976 and 1977) were done as a Report of Medical Examination 
and showed hearing thresholds that did not meet VA standards 
for hearing loss.  The 1975 hearing test did show a mild 
hearing loss in the right ear.  The examiner stated that in a 
case like this he gives more credence to the testing that 
shows better hearing.  He went on to explain that there are 
no continuing effects of noise after the exposure has been 
stopped, so the Veteran's current hearing loss occurred after 
his discharge from military service.  

The Board has reviewed the findings from the November 2009 VA 
audiological examination and the examination was conducted 
following a review of pertinent medical records and with a 
full audiological history as provided by the Veteran.  The 
examination of the Veteran appears to be both thorough and 
complete and the opinion reached appears well supported by 
the medical evidence.  There is a detailed rationale for the 
examiner's opinion and the Board notes that the examiner 
referred to evidence in the record in formulating the 
opinion.  In addition, there is no indication of prejudice on 
the part of the examiner from a review of the record before 
the Board and there is no competent medical evidence 
rebutting the examiner's findings.  

In this case the Veteran currently has bilateral hearing 
loss.  The question that must be answered is whether or not 
the bilateral hearing loss the Veteran currently has was 
caused by his military service.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to attest to his symptomatology, 
particularly, his problems with hearing both at the time of 
his active service and subsequently thereafter, however, he 
is generally not competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Veteran contends he was exposed to acoustic trauma in his 
military service and there is no reason to doubt his 
credibility on this point.  The Board finds that the 
Veteran's statements of exposure to acoustic trauma in 
service are supported by the evidence of record, namely, the 
Veteran's DD-214, which shows the Veteran had service aboard 
the U.S.S. Independence.  The U.S.S. Independence was an 
aircraft carrier and anyone on this ship was probably 
subjected to some degree of noise exposure from the flight 
deck.  

Although the Board finds the Veteran credible and the Veteran 
is competent to describe hearing loss symptoms and their 
continuous effect to the present, the medical evidence of 
record does not definitively show hearing loss as defined by 
VA until 2000.  There are no medical records definitively 
documenting hearing loss as defined by VA at any point from 
separation from service to 2000, aside from the unmarked 
audiogram report in September 1975.  In fact, audiograms 
subsequent to the 1975 audiogram from 1976 and 1977 seem to 
show improved hearing and do not document hearing loss as 
defined by VA.  Even a May 1986 reference audiogram does not 
show hearing loss for VA purposes.  It is not until October 
2000 that the Veteran shows right ear hearing loss for VA 
purposes and not until November 2000 that the Veteran shows 
bilateral hearing loss for VA purposes.  This is 26 years 
after the Veteran was discharged from service.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The length of time between the Veteran's discharge from 
service and definitive medical evidence showing bilateral 
hearing loss for VA purposes is probative evidence against 
this claim.  The Board concedes that the Veteran was exposed 
to some loud noise during his service.  However, the Veteran 
reported to the November 2009 VA examiner that he recalled 
using hearing protection devices approximately 90 percent of 
the time in designated areas and performing high-noise level 
tasks, calling into question the degree of noise the Veteran 
was exposed to.  There is also no medical opinion evidence 
linking the Veteran's current hearing loss to service.  Not 
only is there no medical opinion evidence in support of the 
Veteran's claim, there is also medical opinion evidence 
against the claim.  As noted above, in November 2009 a VA 
audiologist, who reviewed pertinent medical evidence and 
provided a rationale for his opinion, opined that the 
Veteran's bilateral hearing loss was unrelated to his 
military service.  

Therefore, given the totality of the evidence, the Board 
ascribes greater weight to the November 2009 VA examiner's 
opinion and the 26 year gap between the Veteran's discharge 
from service and definitive medical evidence showing 
bilateral hearing loss for VA purposes than to the Veteran's 
contentions and submitted lay statements.  For the Board to 
conclude that the appellant's bilateral hearing loss had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

The Board concludes that the preponderance of the evidence is 
against this claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for 
bilateral hearing loss must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
bilateral hearing loss by a letter in May 2006, before the 
adverse rating decision that is the subject of this appeal.  
This letter provided the Veteran with the specific notice 
required by Dingess, supra.  An updated duty-to-assist letter 
was sent to the Veteran in August 2007.  A subsequent re-
adjudication followed in March 2008.  The Board concludes 
that VA has met its duty to notify the Veteran concerning his 
claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains the Veteran's service treatment records.  
VA records and private treatment records are associated with 
the file.  The Veteran was given a VA examination with 
medical opinion, in connection with the claim.  Statements of 
the Veteran, fellow service members and family and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Board acknowledges that the Veteran has current diagnoses 
of hypertension and hypertrophic obstructive cardiomyopathy, 
as reflected in the various VA and private medical treatment 
records.  

The Board notes that the Veteran's active duty service 
treatment records do not document any instances of elevated 
blood pressure.  However there is a September 1975 (within a 
year of discharge from active duty) blood pressure reading of 
160/80.  A September 1977 Annual Navy Reserve examination 
report shows the Veteran with a blood pressure reading of 
134/90.  A January 1985 treatment record shows the Veteran 
had a blood pressure reading of 142/90.  A February 1988 
Portsmouth Naval Hospital record shows the Veteran had a 
blood pressure reading of 158/102.  There is of record a 
December 2006 statement from what appears to be a VA 
physician (the name is illegible).  In the statement, the 
physician opined that the Veteran has suffered from 
hypertension since a year after discharge from service.  The 
physician noted the blood pressure reading from September 
1975 as being 160/80 - which was well above the ideal blood 
pressure goal at that time, which was 140/90 or less.  He 
further noted that the Veteran had been followed at the 
Hampton, Virginia VA Medical center October 2005 and had 
continued anti-hypertension treatment since.  There are also 
December 2006 lay statements the Veteran submitted from 
friends and former service members in which they contend that 
the Veteran complained during service of dizziness and 
headaches that he attributed to possible high blood pressure.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with hypertension while 
in service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  The Veteran's post service treatment records 
document a high blood pressure reading within a year of 
discharge from service, the Veteran has supplied statements 
from people that knew him them that the Veteran complained of 
dizziness and headaches that he attributed to possible high 
blood pressure and what appears to be a VA physician has 
opined that the Veteran has suffered from hypertension since 
within a year of service (seemingly based solely on the 
September 1975 elevated blood pressure reading).  The 
threshold for finding a link between current disability and 
service for the purposes of providing an examination and 
opinion is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, given the 
above evidence and the Veteran's current hypertension 
diagnosis, the Board finds that the Veteran should be 
afforded a VA medical examination with a nexus opinion to 
determine whether his hypertension is related to his military 
service.

The Veteran has claimed that his hypertrophic obstructive 
cardiomyopathy is due to his hypertension.  In addition, the 
Board notes that the Veteran's representative has argued that 
symptoms for hypertrophic obstructive cardiomyopathy include 
dizziness and light-headedness and that the Veteran has 
provided lay statements from those that knew him during 
service indicating these symptoms.  Therefore, the Board 
finds that the issue of service connection for hypertrophic 
obstructive cardiomyopathy is inextricably intertwined with 
the continuing question of entitlement to service connection 
for hypertension.  Accordingly, adjudication of the claim 
must be deferred pending further adjudication.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).  

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  Therefore, given the above evidence and the 
Veteran's current hypertrophic obstructive cardiomyopathy 
diagnosis, the Board finds that the Veteran should be also 
afforded a VA medical examination with a nexus opinion to 
determine whether his hypertrophic obstructive cardiomyopathy 
is related to his military service, to include as due to 
hypertension.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2009) 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his hypertension.  His claims 
file should be available to the examiner 
and reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the Veteran's hypertension had its 
onset in service or within one year 
thereafter, or is otherwise related to 
service.  A complete rationale should be 
given for all opinions and conclusions and 
the examination report should include 
discussion of the Veteran's documented 
medical history (including his service 
treatment records and post-service 
treatment records) and the Veteran's 
contentions. 

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology the Veteran's hypertrophic 
obstructive cardiomyopathy disability.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the Veteran's hypertrophic 
obstructive cardiomyopathy is medically 
related in any way to the Veteran's 
military service or to his hypertension.  
The entire claims file must be made 
available to the designated examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history, the Veteran's contentions 
and lay statements indicating symptoms the 
Veteran suffered from and assertions.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


